Order filed January 29, 2019




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00856-CV
                                    ____________

                          PAUL GUTIERREZ, Appellant

                                          V.

                  NATIONSTAR MORTGAGE LLC, Appellee


                On Appeal from the County Court at Law No. 2
                          Fort Bend County, Texas
                   Trial Court Cause No. 18-CCV-062709

                                     ORDER

      Appellant’s brief was due January 3, 2019. No brief or motion for extension
of time has been filed.

      Unless appellant files a brief with this court on or before February 13, 2019,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                        PER CURIAM